Citation Nr: 1717194	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and a major depressive disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In August 2015, the Board denied this claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  A joint motion for remand (JMR) was ordered in January 2017, finding that the Board erred in its August 2015 decision.  To appropriately address this issue, the Board must remand to the AOJ for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2017 JMR instructs the Board to obtain additional records, identified by the Veteran, and to afford the Veteran a new psychiatric examination in accordance with DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records from the Huntington VAMC/Charleston CBOC from September 2014 to the present.

2.  Ask that the Veteran complete the necessary authorization for VA to obtain outstanding records from the Kanawha Charleston Health Department or for any other private provider of mental health treatment that he wishes VA to consider.  [The purpose of the JMR was to obtain records for treatment shortly after service, although the Veteran could not recall where he was treated at the time of his hearing.]  If the records are not received, notify the Veteran.

3.  The following VA examination must NOT be scheduled until all available VA and private records identified above have been obtained or it has been determined no such records exist.

4.  Then, a Psychiatric examination should be conducted to determine the nature and etiology of the Veteran's acquired psychiatric disorder.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is referred to the Board's 2015 decision (pages 5-6) for a description of the Veteran's service events, which have been conceded as consistent with the time and place he served.

In answering the following questions, the examiner should consider DSM-IV criteria as the Veteran's claim was filed with VA and pending prior to adoption of DSM-5.

The examiner should first opine as to whether it is as likely as not - under DSM-IV criteria - the Veteran has PTSD, and, if so, whether it is related to the described service events.

Then, the examiner should opine as to whether any other psychiatric diagnosis (to include the previously diagnosed mood and depressive disorders) under DSM-IV criteria are at least as likely as not (i.e., to at least a 50-50 degree of probability) related to the described service events.

The reasons and bases for all opinions expressed should be provided.  

5.  Then, readjudicate the issue on appeal and it remains denied, the Veteran should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

